Scrugham, Justice.
The plaintiff seeks by an injunction in this action to restrain proceedings in two other actions, both of which are in this court. If the commencement of this action furnishes a reason for staying the proceedings in those, applications should be made in each of them upon notice for an order staying their proceedings until the determination of this.
An injunction will not be issued in one action to stay the proceedings in another, when both are in the same court. (Arndt agt. Williams, 16 How., 244; Dedrick agt. Hoysradt, 4 How., 350; Hunt agt. Farmers’ Loan Co., 8 How., 416; Grant agt. Quick, 5 Sand., 612.)
The motion is denied.